A new trial was granted by the Civil Court of Record for Duval County, and the opinion here on certiorari erroneously states that "the plaintiff took writ of error to the Circuit Court." The plaintiff in fact took an "appeal" to the Circuit Court from the order granting a new trial.
Section 11, Chapter 8521, Acts of 1921, which is applicable to the Civil Court of Record for Duval County, gives to the Circuit Courts "appellate jurisdiction in all cases described by the Civil Courts of Record in the same manner and with the same limitations as now or hereafter prescribed as to appellate jurisdiction of cases in the county court." The appellate jurisdiction of the circuit courts over county *Page 562 
courts is exercised through the medium of a "written notice of appeal." Chapter 7841, Acts of 1919, Section 4645, Compiled General Laws.
But Section 10 of Chapter 8521, Acts of 1921, under which the Circuit Court has jurisdiction of appeals from the Civil Court of Record for Duval County, provides that "all the provisions of the Revised General Statutes of Florida, and laws amendatory thereof or supplementary thereto, which can be applied to the civil courts of record, or to any proceeding therein, or to any officer thereof, shall be applicable thereon in all cases except where they are inconsistent with the provisions of this Act." The Revised General Statutes provide, in Section 2905, as follows:
"Upon the entry of an order granting a new trial at law, the party aggrieved by such order may, without waiting for a final judgment in the cause, prosecute a writ of error to the proper appellate court, which shall review the said order, and if the cause be reversed, shall direct final judgment to be entered in the court below, for the party who had obtained the verdict in the court below, unless a motion in arrest of judgment, or for judgment non obstante verdicto, shall be made and prevail."
A writ of error from the circuit court to an order granting a new trial by the Civil Court of Record for Duval County is not inconsistent with Chapter 8521, Acts of 1921, governing the appellate jurisdiction of the circuit court over the Civil Court of Record for Duval County and such a writ of error "can be applied" under Section 10, Chapter 8521. But Chapter 8521 expressly authorizes the exercise of the appellate jurisdiction of the circuit court "in all cases decided" by the Civil Court of Record for Duval County, in the same manner as from county courts, which is by an "appeal," as was done in this case, the order *Page 563 
granting a new trial being a case decided for purposes of appellate review under applicable provisions of the Revised General Statutes within the intendments of Sections 10 and 11, Chapter 8521, Acts of 1921. The Circuit Court had the same jurisdiction to review the order granting a new trial on the "appeal" taken under Section 11, Chapter 8521, as it would have had on writ of error taken under Section 2905, Revised General Statutes, considered in connection with Section 10, Chapter 8521, Acts of 1921.
In other words, under Sections 10 and 11 of Chapter 8521, Acts of 1921, taken in connection with "provisions of the Revised General Statutes of Florida" that are not "inconsistent with the provisions of" Chapter 8521, an order of the Civil Court of Record for Duval County granting a new trial may be reversed by the Circuit Court on appeal or writ of error.
The Circuit Judge specifically found in his judgment ordering a reversal of the Civil Court of Record's order granting a new trial that the case in the Civil Court of Record had been tried and a verdict rendered in that court in favor of the plaintiff, under proper instructions as to law by the trial judge. The transcript before the Circuit Court sufficiently supported the Circuit Judge's conclusions as stated by him, to withstand the test of a writ of certiorari.
The rule declared in this State is to the effect that while the granting of new trials rests ordinarily within the sound discretion of the trial judges, whose deductions awarding new trials should not be lightly disturbed by an appellate court, yet it is also the rule that the appellate court should reverse an order granting a new trial, in every case where it appears from the record, and is so found by the appellate court, that the verdict which has been set aside, was the *Page 564 
result of a fair trial of the facts and was not influenced by harmful errors of procedure. The constitutional right to a trial by jury entitles the parties to a lawsuit to have verdicts rendered in their favor given effect by judgments entered thereon, unless some clear, lawful reason is made to appear why a particular verdict should be set aside and a new trial had. Duboise Const. Co. v. South Miami, 108 Fla. 362, 146 Sou. Rep. 833.
Rehearing refused and cause remanded for entry of a proper judgment in conformity to a statute governing reversals of orders awarding new trials.
DAVIS, C. J., WHITFIELD, BROWN and BUFORD, J. J., concur.